Name: 80/1237/EEC: Commission Decision of 17 December 1980 amending Decision 80/566/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada (Only the French, Danish, German, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D123780/1237/EEC: Commission Decision of 17 December 1980 amending Decision 80/566/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada (Only the French, Danish, German, Italian and Dutch texts are authentic) Official Journal L 374 , 31/12/1980 P. 0015 - 0016 Spanish special edition: Chapter 03 Volume 20 P. 0138 Portuguese special edition Chapter 03 Volume 20 P. 0138 ****( 1 ) OJ NO L 26 , 31 . 1 . 1977 , P . 20 . ( 2 ) OJ NO L 100 , 17 . 4 . 1980 , PP . 32 AND 35 . ( 3 ) OJ NO L 149 , 17 . 6 . 1980 , P . 42 . COMMISSION DECISION OF 17 DECEMBER 1980 AMENDING DECISION 80/566/EEC AUTHORIZING CERTAIN MEMBER STATES TO PROVIDE FOR DEROGATIONS FROM CERTAIN PROVISIONS OF COUNCIL DIRECTIVE 77/93/EEC IN RESPECT OF OAK WOOD ORIGINATING IN CANADA ( ONLY THE DANISH , DUTCH , FRENCH , GERMAN AND ITALIAN TEXTS ARE AUTHENTIC ) ( 80/1237/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO THE MEMBER STATES OF HARMFUL ORGANISMS OF PLANT OR PLANT PRODUCTS ( 1 ), AS AMENDED BY DIRECTIVES 80/392/EEC AND 80/393/EEC ( 2 ), AND IN PARTICULAR ARTICLE 14 ( 3 ) THEREOF , HAVING REGARD TO THE REQUEST MADE BY THE KINGDOM OF BELGIUM , THE KINGDOM OF DENMARK , THE FEDERAL REPUBLIC OF GERMANY , THE FRENCH REPUBLIC , THE ITALIAN REPUBLIC , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS , WHEREAS , UNDER THE PROVISIONS OF DIRECTIVE 77/93/EEC , OAK WOOD WITH BARK ATTACHED , ORIGINATING IN NORTH AMERICA , MAY IN PRINCIPLES NOT BE INTRODUCED INTO THE COMMUNITY , BECAUSE OF THE RISK OF CERATOCYSTIS FAGACEARUM ( OAK WILT ) BEING INTRODUCED ; WHEREAS , HOWEVER , ARTICLE 14 ( 3 ) OF THE ABOVEMENTIONED DIRECTIVE PERMITS DEROGATIONS FROM THAT RULE , PROVIDED THAT IT IS ESTABLISHED THAT THERE IS NO RISK OF SPREADING HARMFUL ORGANISMS ; WHEREAS , IN THE REQUESTING MEMBER STATES , THERE IS A NEED TO IMPORT OAK WOOD WITH BARK ATTACHED , BECAUSE OF THE TECHNICAL REQUIREMENTS OF VENEER PRODUCTION ; WHEREAS , IN RESPECT OF CANADA , THE COMMISSION HAS ESTABLISHED THAT ON THE BASIS OF THE INFORMATION AVAILABLE AT PRESENT , THERE IS NO EVIDENCE OF CERATOCYSTIS FAGACEARUM OCCURRING IN ANY PART OF THAT COUNTRY AND ALSO NO OTHER RISK OF SPREADING CERATOCYSTIS FAGACEARUM , PROVIDED THAT CERTAIN SPECIAL TECHNICAL CONDITIONS ARE SATISFIED ; WHEREAS UNDER COMMISSION DECISION 80/566/EEC ( 3 ), THE COMMISSION HAS ALREADY GRANTED SUCH A DEROGATION TO SOME OF THE REQUESTING MEMBER STATES FOR THE PERIOD EXPIRING ON 31 DECEMBER 1980 ; WHEREAS THERE IS NO INFORMATION GIVING CAUSE FOR ITS RESTRICTION TO THE REQUESTING MEMBER STATES LISTED IN DECISION 80/566/EEC ; WHEREAS THERE IS , MOREOVER , NO NEW INFORMATION GIVING CAUSE FOR THE REVISION OF THE AUTHORIZATION ; WHEREAS THE REQUESTING MEMBER STATES SHOULD THEREFORE BE AUTHORIZED TO PROVIDE FOR DEROGATIONS IN RESPECT OF OAK WOOD ORIGINATING IN CANADA FOR A FURTHER PERIOD UNDER THOSE SPECIAL TECHNICAL CONDITIONS ; WHEREAS , WITHOUT PREJUDICE TO POSSIBLE REQUIREMENTS IN RESPECT OF THE PERIOD OF FELLING , THIS AUTHORIZATION WILL BE EXTENDED UNLESS NEW INFORMATION GIVES CAUSE FOR ITS REVISION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON PLANT HEALTH , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION 80/566/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . IN ARTICLE 1 ( 1 ), ' THE KINGDOM OF DENMARK ' IS INSERTED AFTER THE ' KINGDOM OF BELGIUM ' . 2 . IN ARTICLE 1 ( 1 ), ' THE FRENCH REPUBLIC ' IS INSERTED AFTER ' FEDERAL REPUBLIC OF GERMANY ' . 3 . IN ARTICLE 1 ( 2 ) ( B ), ' BOTANICAL NAME OF THE SPECIES ' IS REPLACED BY ' BOTANICAL NAME OF THE GENUS OR THE SPECIES ' . 4 . IN ARTICLE 1 ( 2 ) ( C ), THE LIST OF PORTS OF UNLOADING IS SUPPLEMENTED AS FOLLOWS : ' - KOEBENHAVN - LE HAVRE ' . 5 . IN ARTICLE 2 ( 1 ), ' 31 DECEMBER 1980 ' IS REPLACED BY ' 31 OCTOBER 1981 ' . 6 . ARTICLE 2 ( 2 ) IS DELETED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE KINGDOM OF DENMARK , THE FEDERAL REPUBLIC OF GERMANY , THE FRENCH REPUBLIC , THE ITALIAN REPUBLIC , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT